Citation Nr: 1716400	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  09-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an extraschedular evaluation for palmoplantar keratoderma.

2.  Entitlement to service connection for hearing loss in the left ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs Appeals Management Center (AMC) in Washington, DC, and a July 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas.

In February 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

In December 2014 the Board remanded the issue of entitlement to service connection for hearing loss in the left ear.

In the same December 2014 decision, the Board denied a compensable initial evaluation for palmoplantar keratoderma and granted a 10 percent evaluation for palmoplantar keratoderma, effective February 11, 2014.  The Board determined that referral for an extraschedular evaluation was not warranted.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims, which resulted in an April 2016 Joint Motion for Remand specific to the Board's determination that extraschedular referral was not warranted.  As a result, the Board will only address the possibility of an extraschedular evaluation for the Veteran's palmoplantar keratoderma and not the 10 percent evaluation granted by the Board's December 2014 decision.

In September 2016, the Board remanded the issues of entitlement to an extraschedular evaluation for palmoplantar keratoderma and entitlement to service connection for hearing loss in the left ear for additional development.


FINDINGS OF FACT

1.  The established schedular criteria to evaluate the Veteran's palmoplantar keratoderma do not contemplate his symptoms of pain in grasping and ambulation.

2.  The Veteran's palmoplantar keratoderma does not result in marked interference with employment or frequent periods of hospitalization; nor does it present a disability picture similar in nature or severity to marked interference with employment or frequent periods of hospitalization.

3.  A left ear hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current hearing loss disability of the left ear is related to active military service.

4.  Left ear otosclerosis was not demonstrated in service, and the only competent evidence on the question of a medical nexus between any current otosclerosis (or other cause of left ear hearing loss) and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for consideration of an extraschedular disability rating for palmoplantar keratoderma have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 7822, 7824 (2016).

2.  The criteria for service connection for a hearing loss of the left ear disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a February 2008 letter.

After issuance of the February 2008 letter, and opportunity for the Veteran to respond, the February 2017 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of November 2006, April 2012, May 2012, April 2014, October 2015 and January 2016 VA examinations.  

Per the September 2016 Board remand instructions, a VA examiner also provided a VA addendum opinion in October 2016.  The reports of the November 2006, April 2012, May 2012, April 2014, October 2015 and January 2016 VA examinations and the VA addendum opinion in October 2016 reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the November 2006, April 2012, May 2012, April 2014, October 2015 and January 2016 VA examination reports and the report of the VA addendum opinion in October 2016 are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Per the September 2016 Board remand instructions, the Veteran's claim was also referred to the Director of C&P Service for consideration of an extraschedular evaluation, resulting in a February 2017decision.  

In light of the above, the Board also finds that the RO substantially complied with the September 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober




I.  Extraschedular Evaluation

As noted above, as the April 2016 Joint Motion for Remand was specific to a previous Board determination that extraschedular referral was not warranted, the Board will only address the possibility of an extraschedular evaluation for the Veteran's palmoplantar keratoderma and not the noncompensable evaluation for the period prior to February 11, 2014 under Diagnostic Code 7824 and the 10 percent evaluation, effective February 11, 2014 under Diagnostic Code 7822.

In a VA treatment record dated in January 2002, it was noted that the Veteran had a history of hyperkeratotic pits and bumps on the soles of his feet and the palms of his hands.  The Veteran indicated that these pits were painful and bothersome. 

On VA examination in November 2006, the Veteran was evaluated for lesions on his palms and soles.  The Veteran indicated that the lesions were quite painful. 

In a VA treatment record dated in March 2007, the Veteran reported for a follow-up visit for his skin condition.  It was noted that he had a history of a skin condition on his bilateral hands and left foot.  He reported that sometimes the one on his foot would hurt so bad he could not walk.

At his February 2009 Travel Board hearing, the Veteran testified that the nodules on his hands made it difficult to grab items because of the pain.

On VA examination in April 2012, the examiner noted a diagnosis of keratosis punctata.  The examiner indicated that the Veteran's skin condition impacted his ability to work.  He explained that due to involvement of the feet, it would be difficult for the Veteran to spend extensive periods of time on his feet without discomfort. 

On a VA treatment record dated in November 2013, the Veteran reported bumps on the hands and feet that caused him pain.  He related that when the bumps were big on the bottom of his feet, it hurt to walk.  

On VA examination in April 2014, the examiner noted a diagnosis of punctate palmarplantar keratoderma.  The examiner noted that the Veteran had not had any debilitating or non-debilitating episodes in the past 12 months due to his skin condition and that the Veteran's skin condition did not impact his ability to work.

As noted above, in a December 2014 decision, the Board denied a compensable initial evaluation for palmoplantar keratoderma and granted a 10 percent evaluation for palmoplantar keratoderma, effective February 11, 2014.  

The April 2016 Joint Motion for Remand vacated the Board's December 2014 decision to the extent that it denied referral for extraschedular evaluation for palmoplantar keratoderma.  Specifically, the Joint Motion for Remand noted the Diagnostic Codes (7822 and 7824) under which the Veteran's service-connected palmoplantar keratoderma was rated, do not properly address the Veteran's contention that his skin condition affects his ability to grasp with his hands as he testified in February 2009 that he had difficulty grasping due to pain associated with his skin nodules.  Additionally, an April 2012 VA examiner opined that the Veteran's palmoplantar keratoderma affects his ability to work due to the involvement of his feet, which makes standing for long periods of time difficult.  The Board in its December 2014 decision also acknowledged that since at least 2002, the Veteran's skin disability had manifested with quite painful nodules which at times impacted his ability to both ambulate and use his hands.  

The Joint Motion for Remand determined that the criteria upon which Diagnostic Codes 7822 and 7824 are evaluated did not adequately address the painful hand grasping and difficulty standing that the Veteran experienced.

As noted above, in September 2016, the Board remanded the Veteran's claim for extraschedular consideration by the Director of Compensation and Pension Service in accordance with 38 C.F.R. § 3.321(b).  In February 2017, the Director of Compensation and Pension Service issued an Advisory Opinion on the matter, ultimately finding that the evidentiary record failed to show an exceptional disability pattern for the service-connected palmoplantar keratoderma that rendered application of the regular rating criteria as impractical as the evidence of record showed only a mild condition.  See Thun v. Peake, 22 Vet.App. 111 (2008).  The Director noted that the April 2012 VA examiner's statement regarding the Veteran's palmoplantar keratoderma affecting his ability to work was a hypothetical statement since the Veteran retired in 2000 because of a stroke.  As a result, there was no evidence of a marked interference with employment and the April 2012 examiner's opinion was not based on the evidence of record and was therefore reduced to a bare conclusion that was not probative without factual predicate in the record.  The Director also noted that the rating schedule remained intact and free of an unusual or exceptional disability pattern.  Accordingly, entitlement to an extra-schedular evaluation for the service-connected palmoplantar keratoderma under § 3.321(b) (1) was denied.

As the Director has considered the matter in the first instance, the Board now has jurisdiction to consider the merits of the claim.  The Board is not bound by the determination of the Director.  Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Extraschedular consideration involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  In this case, as noted above, the April 2016 Joint Motion for Remand noted that the Diagnostic Codes (7822 and 7824) under which the Veteran's service-connected palmoplantar keratoderma was rated do not adequately address the difficulty grasping and standing.  As such, the first Thun element is met. 

As to the second element, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321 (b)(1).  The Board interprets this phrase to mean that although the unusual disability picture presented is not necessarily limited to that of "marked interference with employment or frequent periods of hospitalization," it must at least as likely as not present a disability picture similar in nature or severity to at least one of those two enumerated factors.

The Board finds that the evidence does not show that such requisite related factors, including those enumerated in Thun, are present.  Specifically, at no time during the period on appeal does the evidence show that the Veteran has been hospitalized for his palmoplantar keratoderma.  

As noted in the April 2016 Joint Motion for Remand, an April 2012 VA examiner has determined that the Veteran's palmoplantar keratoderma affects his ability to work.  However, the Board also notes that the April 2014 VA examiner specifically indicated that the Veteran's skin condition did not impact his ability to work.  Additionally, in her February 2017 Advisory Opinion, the Director of Compensation and Pension Service noted that the April 2012 VA examiner's statement regarding the Veteran's palmoplantar keratoderma affecting his ability to work was a hypothetical statement since the Veteran retired in 2000 because of a stroke.  The Director also found that the evidentiary record failed to show an exceptional disability pattern for the service-connected palmoplantar keratoderma that rendered application of the regular rating criteria as impractical as the evidence of record showed only a mild condition.  

The Board further finds that such related factors did not present a disability picture similar in nature or severity to marked interference with employment or frequent periods of hospitalization.  In that regard, the Board notes that while the Veteran reported pain, difficulty standing and difficulty grasping things as a result of his skin condition, significantly, the April 2014 VA examiner indicated that the Veteran had not had any debilitating or non-debilitating episodes in the past 12 months due to his skin condition.  The record demonstrated that while the Veteran seemingly experienced discomfort and inconvenience as a result of his skin condition, discomfort and inconvenience do not rise to a level of severity similar in degree to marked interference with employment and frequent hospitalizations.  Discomfort caused by a disability is not exceptional or unusual, whereas marked interference with employment or frequent hospitalizations is and suggests a higher degree of functional impairment.  Thus, the Board finds that the second Thun element is not met.

As related factors similar in nature or degree to frequent hospitalizations or marked interference with employment have not been shown, the Board finds no basis to disturb the February 2017 determination of the Acting Director of the Compensation Service.  

In light of the opinion of the Director, Compensation and Pension Service, and the analysis herein, the Board finds that 38 C.F.R. § 3.321 is inapplicable and thus an extraschedular is not warranted.

II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as sensorineural hearing loss is through a demonstration of continuity of symptomatology.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board notes that the absence of in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service connection is not warranted for congenital or developmental defects.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defects if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90 (July 18, 1990).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is "more or less stationary in nature," while the latter is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304 (b) is inconsistent with 38 U.S.C. §1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints of, treatment for, or findings of bilateral hearing loss.

The Veteran had in-service audiological evaluations during service in January 1970, July 1970, June 1973 and November 1973 at which time auditory thresholds were recorded.  However, because it is unclear for the Veteran's January 1970 entrance examination whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  The July 1970, June 1973 and November 1973 audiological evaluations noted that the thresholds were recorded using ISO-ANSI units

As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data for the Veteran's January 1970 entrance examination.  The converted audiometric data are in parentheses.  

Audiometric testing on the Veteran's January 1970 entrance examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
      5(20)
   5(15)
    5(15)
   n/a
  -5(0)

Audiometric testing on the Veteran's July 1970 examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
     20
15
15
0
0


Audiometric testing on the Veteran's June 1973 examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
     15
10
5
10
5

Audiometric testing on the Veteran's November 1973 separation examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
     10
10
10
10
10


The Veteran underwent a VA audiological examination in May 2008.  The examiner noted that the Veteran reported that his left ear hearing loss began in the 1970's when he was in the Air Force.  He denied pre-military noise exposure and reported no significant military noise exposure but was occasionally exposed to planes on the flight deck.  The Veteran reported that he worked for 27 years on the railroad without hearing protection.  He denied post-service noise exposure.  The examiner opined that the Veteran's current left ear hearing loss was not related to his military noise exposure as the configuration in either ear was not consistent with acoustic trauma.  The hearing loss in the left ear was consistent with otosclerosis.

Audiometric testing on the Veteran's May 2008 examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
     65
70
 75
75
75

Speech audiometry revealed speech recognition ability of 80 percent in the left ear.  

In a September 2008 correspondence, a private physician noted that the Veteran had a history of military service with noise exposure and that he had sensorineural hearing loss in his left ear.  The physician opined that the Veteran's underlying sensorineural hearing loss in both ears was a hearing loss that "can very well be related to a history of noise exposure".  The conductive component of his left ear hearing loss was likely due to developing otosclerosis.

The Veteran underwent a VA examination in May 2012.  The examiner noted that the Veteran had worked around airplanes without hearing protection in the early 1970's and then worked as a Carman for the railroad for over 27 years, the first 9 of which without noise protection.  The Veteran reported noticing decreased hearing approximately 5 to 6 years ago and also noticed after an audiogram was performed that he had difficulty with equilibrium and right upper extremity numbness and weakness.  The current diagnosis was bilateral mixed hearing loss and conductive hearing loss with the latter probably being due to otosclerosis, but this could not be certain without exploratory surgery.  The examiner noted that otosclerosis was a genetic abnormality inherited as a Mendelian dominant characteristic.  The Veteran had severe left ear mixed hearing loss that did not have its onset in the military.  The examiner could not say for certain that the Veteran's condition was otosclerosis or that it was within his years of military service nor was it otherwise related to the Veteran's military service.  The Veteran's service did not result in any increase in the natural progression of the left ear disorder.  It was less likely than not that the disorder was incurred in or aggravated by an incident, disease or injury in service.  The examiner noted that there was a small chance that the disorder was not otosclerosis and that it was also less likely than not that the disorder was incurred in or was aggravated by, or the result of the Veteran's military service.

The Veteran underwent a VA examination in October 2015.  The examiner noted that the Veteran denied pre-military and post-military noise exposure.  He reported military noise exposure due to airplanes.  The examiner opined that it was less likely than not that the Veteran's current left ear hearing loss was caused by or the result of an event in military service as the Veteran's in-service audiograms were within normal limits and no significant change was found between the Veteran's enlistment audiogram and his separation audiogram.  The examiner also noted that hearing loss did not exist prior to service.

Audiometric testing on the Veteran's October 2015 examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
LEFT
     65
75
 75
75
70

Speech audiometry revealed speech recognition ability of 84 percent in the left ear.  

The Veteran underwent a VA examination in January 2016.  The examiner opined that the Veteran's left ear hearing loss was not related to the Veteran's military service.  The examiner noted that there was no documentation of left ear hearing loss prior to a 2007 examination at the VA which was 33 years after his separation.  In the interim, he had been exposed to railroad noise without noise protection.  The Veteran's hearing loss did not have its onset during active duty or within one year of active duty as the first documented hearing loss was in 2007 and it was not characteristic of acoustic trauma.  The examiner could not answer whether the Veteran had otosclerosis in the left ear as the only true way to know the true pathology would be from exploratory tympanotomy which the Veteran declined.  The examiner noted that that if otosclerosis is the correct diagnosis, "then it is expected to be a hereditary disease in approximately 50% of the cases."  The examiner also noted that the otosclerosis was not subject to or aggravated by a superimposed disease or injury during service which resulted in additional disability.  The examiner also reported that he could not state whether the disease of the left ear preexisted entry into the service.  However, if the disease process would prove to be hereditary, there was not a permanent increase in the severity because it did not manifest until years after separation from service.  The examiner again indicated that it was less likely than not that the left ear mixed hearing loss was incurred or aggravated by any incident, disease or injury during service as the first documentation of left ear hearing loss was in 2007.  The examiner noted that the Veteran's service treatment records were silent for evidence of hearing loss in the left ear and there was no documentation of left ear hearing loss within one year of service separation.  The examiner also noted that the left ear hearing loss was a flat air-bone gap mixed hearing loss which was not due to acoustic trauma.

Per the September 2016 Board remand instructions, the January 2016 VA examiner provided a VA addendum opinion in October 2016.  The examiner opined that the Veteran's current otosclerosis was a congenital or developmental defect that was not subject to or aggravated by a superimposed disease or injury during service which resulted in additional disability nor was there an increase in severity due to the natural progress of the disorder.  Otosclerosis manifested in adulthood and the development was not influenced by acoustic trauma.  When otosclerosis occurred, it may progress relatively slowly or to a more severe hearing loss.  It may be present in a small nidus of the stapes footplate and remain quiescent.  The increase in severity was due to the natural progress of the otosclerosis.  The examiner opined that the Veteran had a left ear hearing loss that less likely than not began during active duty.  The disorder primarily presented as conductive hearing loss and the Veteran's hearing was normal at separation.  The condition, which was first documented in March 2007, was not otherwise related to active duty to include acoustic trauma which did not cause mixed hearing loss.  It was more likely than not that the Veteran had otosclerosis in the left ear.  This was a congenital development or defect (the nidus of the otospongiosis bone develops in the footplate of the stapes and depending on the degree of development may progress to complete fixation of the piston effect).  It appeared to be a congenital and hereditary disorder as 50 percent of cases have a family history of otosclerosis.  It was capable of and did progress in variable degrees of fixation/deterioration of bone involvement.  It can progress to the inner cochlea and result in sensorineural hearing loss.  The disorder was not subject to or aggravated by a superimposed disease or injury during service which resulted in additional disability.  The Veteran's separation audiogram was normal and there was no evidence that the Veteran's otosclerosis preexisted the Veteran's entry into the service.  The otosclerosis was congenital or developmental in nature.  The Veteran's service did not cause the otosclerosis nor did it aggravate or increase the severity of his otosclerosis.  After his military service, the Veteran was employed in a railroad environment that included work without noise protection.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a left ear hearing loss disability is not warranted.

The record shows that the Veteran currently has a left ear hearing loss disability for VA compensation purposes.  Accordingly, as there is a current left ear hearing loss disability, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  In particular, it is noted that the Veteran was exposed to noise from airplanes while serving in the Air Force.  In this regard, the Veteran is competent to give evidence about what he experienced, and acoustic trauma is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and noise exposure has been conceded.

However, the Veteran's service treatment records are negative for complaints or treatments regarding a left ear hearing loss disability.  Notably, the Veteran's November 1973 separation examination was negative for complaints or treatments of left ear hearing loss and the recorded audiogram did not demonstrate left ear hearing loss for VA compensation purposes.

Additionally, the Board notes that there are no clinical findings or diagnoses of left ear hearing loss during service or for several years thereafter.  The first post-service evidence of a left ear hearing loss disability is a March 2007 audiogram.  

None of the private or VA treatment records show that the Veteran was diagnosed with left ear hearing loss to a compensable degree within one year of service.  To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a left ear hearing loss disability since service.  There was no indication in the record, to include any statements from the Veteran of hearing trouble until 2007.  On the contrary, the Veteran's service treatment records are again negative for any treatment, complaint, or diagnosis of a left ear hearing loss disability.  The lack of any findings pertaining to hearing loss during service and the essentially normal findings at service separate weigh against a finding that the Veteran's current left ear hearing loss disability was originally manifested during service and have continued since service.  In this regard, emphasis is placed on the multi-year gap between discharge from active duty service (January 1974) and initial documented evidence of hearing loss in March 2007, over 33 years after service separation.  

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a left ear hearing loss disability, he was not diagnosed with a left ear hearing loss disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of left ear hearing loss, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Regarding a relationship between the Veteran's current left ear hearing loss disability and his service, the Board notes that there are conflicting medical opinions of record addressing the possibility of a relationship between the Veteran's current left ear hearing loss disability and his service.  As noted above, in a September 2008 correspondence, a private physician opined that the Veteran's underlying sensorineural hearing loss in both ears was a hearing loss that "can very well be related to a history of noise exposure".  

Conversely, the January 2016 VA examiner concluded that the Veteran's left ear hearing loss was not related to the Veteran's military service.

In this regard, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the January 2016 and October 2016 opinions of the VA examiner to be the most probative.  

Regarding the September 2008 opinion of the private physician, this opinion indicated that the Veteran's underlying sensorineural hearing loss in both ears was a hearing loss that "can very well be related to a history of noise exposure".  However, the Board notes that an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

In contrast, the January 2016 VA examiner in his January 2016 and October 2016 reports, provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file and an examination of the Veteran, when concluding that the Veteran's left ear hearing loss less likely than not related to active duty to include acoustic trauma.  

When composing his January 2016 and October 2016 opinions, the VA examiner, a VA otolaryngologist, had the benefit of a review of the Veteran's claims file, provided a more detailed rationale than the private physician and also specifically addressed the Veteran's otosclerosis and how it was a congenital development or defect that was not subject to or aggravated by a superimposed disease or injury during service which resulted in additional disability.   

Notably, the January 2016 VA examiner found that there is no relationship, either causal or worsening, between the Veteran's in-service noise exposure and any current otosclerosis.  He provided a thorough rationale for this finding, citing to facts of the Veteran's case and pertinent medical principles.  For these reasons, the January 2016 VA examination and October 2016 VA addendum opinion reports are highly probative to the case at hand.  The examiner noted that the Veteran's otosclerosis is a congenital disease and it was not subject to or aggravated by a superimposed disease or injury during service which resulted in additional disability.  The Veteran's separation audiogram was normal and there was no evidence that the Veteran's otosclerosis preexisted the Veteran's entry into the service.  The Veteran's service did not cause the otosclerosis nor did it aggravate or increase the severity of his otosclerosis.

In the absence of credible evidence of otosclerosis having manifested in service, the Board finds that service connection for left ear hearing loss as due to otosclerosis as a congenital disease, must be denied.  Indeed, while otosclerosis is a congenital disease, it did not manifest until after the Veteran's military service.  As a result, the Board finds that the congenital disease of otosclerosis was not aggravated by service.

For these reasons the Board finds the January 2016 VA examiner's opinion to be the most probative regarding the issue of whether the Veteran's current left ear hearing loss disability is related to his service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Given that the most probative opinion is against a finding of a relationship between a left ear hearing loss disability and his service, the Board finds that service connection is not warranted.

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of left ear hearing loss, does not demonstrate hearing loss manifested to a compensable degree within one year of separation.  Additionally, given that the most probative opinion is against a finding of a relationship between a claimed left ear hearing loss and service, the Board finds that service connection is not warranted.  

The Board also considered the Veteran's lay statements including statements indicating the Veteran had an incurrence of left ear hearing loss during service, as well as subsequent left ear hearing loss caused by in-service acoustic trauma.  While the Veteran is competent to report symptoms including hearing loss, the Veteran is not competent to determine whether the current disability is etiologically related to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 470-472 (1994).

Although the basic principle that exposure to loud noises can negatively affect hearing is within the common knowledge of lay persons, whether the Veteran's conceded noise exposure during his active duty service is related to his current left ear hearing loss disability cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current left ear hearing loss disability is not within the realm of knowledge of a non-expert given the noise exposure during service, audiometric testing from November 1973 indicating the Veteran's hearing was normal at discharge from active duty, and the long period of time before audiometric testing from 2007 revealed left ear hearing loss.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran's current left ear hearing loss disability is directly related to his active duty service. 

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for a left ear hearing loss disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to an extraschedular evaluation for palmoplantar keratoderma is denied.

Entitlement to service connection for hearing loss in the left ear is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


